UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 JOHN C. FLOOD OF VIRGINIA, INC., et                   )
 at.,                                                  )
                                                       )
                   Plaintiff/Counter-Defendants,       )
                                                       )
                   v.                                  ) Civil Case No. 06-1311 (RJL)
                                                       )
 JOHN C. FLOOD, INC., et at.,                          )
                                                       )
                   Defendants/Counter-Plaintiffs.      )


                                         s~
                                   MEMORANDUM OPINION
                                  (March~, 2010) [#60 and 65]

            This case involves two sister companies in the plumbing business that are, in effect,

fighting over their "inheritance." They both claim exclusive rights to two trademarks-

JOHN C. FLOOD and its abbreviated form FLOOD. The plaintiff John C. Flood of

Virginia, Inc. ("Virginia Flood") brought this suit against the defendants John C. Flood,

Inc., which does business as John C. Flood of DC, Inc., as well as other individuals and

corporate entities (collectively, "1996 Flood"). 1 Virginia Flood alleges four causes of

action: (1) trademark infringement in violation of 15 U.S.C. § 1114(1) (Count 1), (2) unfair

competition in violation of 15 U.S.c. § 1125(a) (Count 2), (3) common law service mark

infringement and unfair competition (Count 3), and (4) declaration of Virginia Flood's

priority over all defendants and its right to register the trademarks (Count 4). (CompI. [# 1]

at 9-11; Am. CompI. [#28] at 13-18). 1996 Flood responded by bringing a number of

        The additional defendants include lC. Flood, Inc., J.C. Flood Company, John C.
        I

Flood of DC, JCF Inc., John Doe Companies 1 and 2, Mark Crooks, Mel Davis, Robert
Smiley, and Joanna Smiley. (Am. CompI. [#28] at 2-3).
counterclaims against Virginia Flood and other parties (collectively, "Virginia Flood,,).2

The counterclaims include: (1) false designation of origin, source, or sponsorship in

violation of 15 U.S.C. § 1125(a) (Count 1); (2) cancellation of Virginia Flood's registration

of the disputed trademarks (Count 2-4); (3) declaration of 1996 Flood's priority over

Virginia Flood (Count 5); and (4) common law service mark infringement and unfair

competition (Count 6). (Countercl. [#9] at 25-33). Now before the Court is Virginia

Flood's Motion for Summary Judgment [#60] and 1996 Flood's Renewed Motion for Partial

Summary Judgment [#65]. Unlike Virginia Flood, which has moved for judgment on all

claims and counterclaims, 1996 Flood moves only for judgment on Virginia Flood's claims

and for declaratory judgment as to its counterclaim for priority over Virginia Flood. 1996

Flood leaves its remaining counterclaims for future disposition. Having considered the

pleadings and the record in this case, I have concluded that Virginia Flood, as the licensee of

the FLOOD marks, is estopped from now claiming ownership of those marks. Accordingly,

for the reasons set forth below, Virginia Flood's Motion for Summary Judgment is DENIED

and 1996 Flood's Motion for Partial Summary Judgment is GRANTED.

                                     BACKGROUND

       In 1984, defendants Mark Crooks and Mel Davis incorporated in Maryland a

business by the name of John C. Flood, Inc. ("1984 Flood"). (Countercl. [#9],-r 11). This

business provided plumbing, heating, and air conditioning services to customers in

Maryland, the District of Columbia, and Virginia.   (ld.,-r,-r   11-12; Davis Dep. [#63-6] at 81).




      2 The other parties include John C. Flood, Inc. (a Virginia corporation), John C. Flood

Contractors, Inc., Clinton Haislip, and James L. Seltzer, Jr. (Countercl. [#9] at 1).

                                              2
1984 Flood traded under the service marks JOHN C. FLOOD and FLOOD (or variations

thereof). (Davis Decl. [#37-2]   ~~   3-5, 10-11).

       Four years later, to further expand their operations in Virginia, Crooks and Davis

incorporated another business under the name John C. Flood of Virginia, Inc. ("Virginia

Flood"). (Id. ~ 6). Crooks and Davis invited Clinton Haislip and James Seltzer, who then

were employees of 1984 Flood, (Seltzer Decl. [#63-11] ~ 5), to join Virginia Flood as non-

controlling shareholders. (Davis Decl. [#37 -2]        ~   7). Haislip and Seltzer initially owned

49% of the stock, while Crooks and Davis owned 51 %, (Davis Dep. [#63-6] at 83), but

eventually, Crooks and Davis gave Haislip and Seltzer an additional 1% share in the

company, making Crooks and Davis equal owners with Haislip and Seltzer, (id. at 83-84,

94). Because Haislip and Seltzer lacked the technical expertise to run the business by

themselves at the outset, Crooks and Davis regularly helped with the technical aspects of the

business, maintained the books and records, and appointed a manager to oversee day-to-day

operations. (Id. at 58-60).

       There is no dispute that Virginia Flood had permission-that is, a license-to use the

marks JOHN C. FLOOD and FLOOD without the modifier "of Virginia." The parties

disagree, however, about the nature and scope of that license. In his declaration, Seltzer

testified that Crooks and Davis made a verbal agreement to allow Virginia Flood to use the

marks on, among other things, its service trucks, contracts, invoices, and telephone book

advertisements. (Seltzer Decl. [#63-11]     ~   6). In exchange, Virginia Flood paid Crooks and

Davis a weekly sum. (Id.). Davis testified, however, that Virginia Flood was allowed to use

the marks JOHN C. FLOOD or FLOOD only until it replaced the service trucks that already



                                                   3
bore the marks and until it replaced old advertising spots with new ones. (Davis Dep. [#63-

6] at 57, 60-61). In any event, neither party disputes that Virginia Flood, whether or not it

had authority to do so, has used the disputed marks continuously since it was formed in

1989. (See id. at 91; Seltzer Decl. [#63-11]    ~   7).

       In June 1991, 1984 Flood and its principals, Crooks and Davis, filed for bankruptcy

reorganization under Chapter 11 of the Bankruptcy Code. (Countercl. [#9]         ~   15). Sometime

after filing for bankruptcy, Crooks and Davis discontinued their involvement in Virginia

Flood. (Davis Dep. [#63-6] at 26-27). They resigned as officers of the company in July

1991. (Haislip Decl. [#41-1]   ~   7). Nearly two years later, in March 1993, the bankruptcy

court appointed a trustee over 1984 Flood, and in September of that year, the bankruptcy

court converted the case to Chapter 7 liquidation. (Countercl. [#9]    ~   15). Until the trustee

was appointed, Crooks and Davis continued to operate 1984 Flood and to trade under the

marks JOHN C. FLOOD and FLOOD. (Davis Decl. [#37-2] ~ 11). Once the trustee took

control of 1984 Flood, however, Crooks and Davis shut down operations, turned the keys

over to the trustee, and disconnected all the phones. (Davis Dep. [#63-6] at 104-06). At

that point, 1984 Flood no longer generated any revenue. (Jd. at 105-06). Crooks and Davis

also stopped monitoring Virginia Flood, (id. at 99), and relinquished its books, (id. at 96).

In 1995, the trustee sold the 50% interest in Virginia Flood owned by Crooks and Davis to

Haislip and Seltzer. (Countercl. [#9]   ~   17; Rinn Decl. [#37-3] at 234-35; Defs.' Resp. and

Counterstatement to Virginia Flood Parties' Statement of Undisputed Material Facts [#73]            ~

30).




                                                 4
       Even though Crooks and Davis no longer operated 1984 Flood after the trustee

assumed control of the company, they nevertheless carried on their plumbing, heating, and

air conditioning business. (Davis Decl. [#37-2] ~ 12). Together with Robert and Joanna

Smiley, Davis's son-in-law and daughter, both Crooks and Davis did business through

various corporations known as J.C.F., Inc., J.C. Flood, John C. Flood of DC, Inc., and John

C. Flood of MD, Inc. (collectively, "new Flood entities"). (Id.). These entities used the

marks JOHN C. FLOOD and FLOOD, as well as other assets belonging to 1984 Flood.

(Id.; Rinn Decl. [#37-3]   ~~   5-6). To preserve those assets, the trustee commenced an

adversary proceeding in the bankruptcy court in May 1995. (Rinn Decl. [#37-3]            ~~   5-6).

The trustee sought to enjoin the new Flood entities from misappropriating the assets of 1984

Flood, including its service marks. (Id.    ~   6). The trustee also requested that the bankruptcy

court appoint a receiver to take control of 1984 Flood's assets and to preserve them for the

creditors of the bankruptcy estate. (Id.). In June 1995, the bankruptcy court entered a

consent order for a preliminary injunction against the new Flood entities and for the

temporary appointment of a receiver with the authority to take charge of the new Flood

entities and their assets, including the JOHN C. FLOOD and FLOOD trade names. (Id.                ~


10). The bankruptcy court renewed the receiver's authority in August 1995, (id.         ~   12), and

the following month, the court entered a consent order making the receivership and the

injunction permanent, (id.   ~   16).

       In October 1995, the trustee proposed that the assets and stock of the new Flood

entities held in receivership, along with the trade names JOHN C. FLOOD, INC. and

FLOOC, INC., be sold to Crooks, Davis, and the Smileys. (Id.         ~   18). Haislip and Seltzer,


                                                   5
as creditors of the bankruptcy estate, filed an objection to the proposed sale on the ground

that Crooks, Davis, and the Smileys had unlawfully diverted and concealed estate assets to

the detriment of creditors. (Id.   ~   20). Haislip and Seltzer also offered a bid of their own to

purchase only the trade names and telephone numbers of 1984 Flood. (Id.            ~   21 &

Attachment B-12 ~~ 9-10). In response to Haislip's and Seltzer's objections, both Crooks

and Davis withdrew, leaving only the Smileys, who chose to increase their bid. (Id.            ~   22).

After evaluating the competing bids, as well as Haislip's and SeIter's objections, the

bankruptcy court approved the sale of the assets and stock of the new Flood entities, as well

as the trade names of John C. Flood, Inc. and Flood, Inc., to the Smileys. (Id.         ~   22 &

Attachment B-13). Several months later, in February 1996, the Smileys incorporated a

business in Maryland under the name John C. Flood, Inc. ("1996 Flood"). (Pl.'s Mot. for

Summ. J., Ex. B [#63-2]). Later the same month, the trustee executed a bill of sale

conveying the stock of the new Flood entities and the trade names of John C. Flood, Inc. and

Flood, Inc. to the Smileys pursuant to the proposal approved by the bankruptcy court. (Id.,

Ex. A [#63-1]).

       Like Virginia Flood, 1996 Flood operates in the metropolitan Washington, D.C. area

and uses the marks JOHN C. FLOOD and FLOOD. (Countercl. [#9]                ~   53). Because the

two companies compete for the same customers, their use of the same or similar trade names

has-not surprisingly-caused confusion in the marketplace. (Id.; Davis Dep. [#63-6] at

131-32). In an effort to secure its right to the disputed marks, Virginia Flood sought and

eventually obtained in 2000 two trademark registrations from the U.S. Patent and

Trademark Office ("USPTO")-one for the word JOHN C. FLOOD and another for a logo



                                                   6
incorporating the mark JOHN C. FLOOD. (Virginia Flood Parties' Statement of

Undisputed Material Facts [#61]   ~~   41-42). Nearly five years later, 1996 Flood commenced

an action before the Trademark Trial and Appeal Board ("TTAB") of the USPTO, seeking

to cancel the registrations. (Countercl. [#9] ~ 44). In July 2006, more than a year into the

TTAB action, Virginia Flood brought this trademark infringement suit, (see id.     ~   48), in

which both parties claim exclusive rights to the trademarks JOHN C. FLOOD and its

abbreviated version FLOOD.

                                         DISCUSSION

       This case comes before the Court on Virginia Flood's Motion for Summary

Judgment and 1996 Flood's Motion for Partial Summary Judgment. Summary judgment is

warranted where the evidence shows "that there is no genuine issue as to any material fact

and that the movant is entitled to judgment as a matter of law." Fed. R. Civ. P. 56(c)(2).

Here, there is no meaningful dispute as to any fact that bears on the Court's disposition of

the case. As a result, the question is simply which party is entitled to prevail as a matter of

law. For reasons discussed more thoroughly below, the Court believes that 1996 Flood, as

the successor-in-interest to the licensor of the disputed marks, is entitled to prevail because

Virginia Flood, the licensee, is barred by the equitable doctrine of licensee estoppel from

asserting claims of priority over and above the licensor.

       The threshold issue in any trademark infringement case is whether the plaintiff can

show "that it owns a valid trademark." Globalaw Ltd. v. Carmon & Carmon Law Office,

452 F. Supp. 2d 1,26 (D.D.C. 2006) (internal quotation marks omitted). The same

requirement applies to statutory and common law claims of infringement as well as statutory



                                               7
and common law claims of unfair competition. See, e.g., Info. Superhighway, Inc. v. Talk

Am., Inc., 395 F. Supp. 2d 44, 56 (S.D.N.Y. 2005) ("The elements necessary to prevail on

common law causes of action for trademark infringement and unfair competition mirror

Lanham Act claims."); Am. Ass 'nfor Advancement ofSci. v. Hearst Corp., 498 F. Supp.

244,262 (D.D.C. 1980) ("Where [the mark] is not inherently distinctive, the essential

elements are the same for either a trademark infringement or unfair competition action.").

Obviously, a plaintiff cannot claim infringement, or unfair competition, if it cannot

rightfully establish ownership of the disputed marks.

       Virginia Flood offers two theories to support its claim of ownership over the FLOOD

marks. First, Virginia Flood contends, quite simply, that it has "priority." In other words, it

owns the marks by virtue of having used them first. "In the ordinary case of parties

competing under the same mark in the same market, it is correct to say that prior

appropriation settles the initial question of ownership, and that the service mark rights of the

senior user trump those of the junior user." Globalaw, 452 F. Supp. 2d at 27. Because

Virginia Flood has used the FLOOD marks continuously since its formation in 1989,

whereas 1996 Flood did not begin using them until its incorporation in 1996, Virginia Flood

contends that it has priority over 1996 Flood and thus an exclusive right to use the marks. 3


       3 Virginia Flood also contends that the two registrations it obtained from the USPTO
in 2000 establish a presumption that it has an exclusive right to the marks. Although a
registration is "prima facie evidence of the validity ... of the registrant's ownership of the
mark, and of the registrant's exclusive right to use the registered mark," 15 U.S.c. §
1115(a), that presumption runs only to the date on which the registrant filed its trademark
application. See id. § 1057( c) ("Contingent on the registration of a mark ... , the filing of
the application to register such mark shall constitute constructive use of the mark, conferring
a right of priority .... "). In this case, Virginia Flood filed its application to register the
FLOOD marks in 1999, (Am. Compi. [#28] ~~ 39-40), three years after 1996 Flood began

                                               8
       This theory is unconvincing, however, because it conveniently disregards how 1996

Flood came to use the marks. 1996 Flood did not obtain the marks surreptitiously. To the

contrary, it purchased the marks from the trustee of the bankruptcy estate, who in tum had

obtained the marks when 1984 Flood, the original owner of the FLOOD marks, entered into

Chapter 7 bankruptcy. (See Pl.'s Mot. for Summ. J., Ex. A [#63-1]). There is no reason to

believe-and Virginia Flood certainly offers none-that a company's priority of ownership

over its trademark ceases merely because the company goes bankrupt. The company's

trademark and associated goodwill are valuable assets that become part of the bankruptcy

estate and can be validly sold, assigned, or transferred by the estate. See, e.g., McKay v.

Mad Murphy's, Inc., 899 F. SUpp. 872, 878 (D. Conn. 1995) ("A trustee in bankruptcy has

the power to sell the trademarks and accompanying good will of the bankrupt .... ");

Johanna Farms, Inc. v. Citrus Bowl, Inc., 468 F. SUpp. 866, 874 (E.D.N.Y. 1978) ("[U]pon

the bankruptcy of the trademark owner, the trademark together with the goodwill it

symbolizes becomes vested in the Trustee in Bankruptcy, and may be sold by him as an

asset of the estate." (internal citation omitted)); Merry Hull & Co. v. Hi-Line Co., 243 F.

Supp. 45, 52 (S.D.N.Y. 1965) (holding that the "defendant obtained good title to the mark

through [the defendant's] purchase at the bankruptcy sale"). Because 1996 Flood acquired

the FLOOD marks from the bankruptcy estate, it is the successor-in-interest of 1984 Flood,

the original owner of the marks. Therefore, the fact that Virginia Flood can demonstrate



using the marks, (id. ,-r 57). Because the registrations are later in time, they cannot establish
Virginia Flood's priority over 1996 Flood. In any event, the presumption claimed by
Virginia Flood is not conclusive. It may be overcome by "any legal or equitable defense or
defect ... which might have been asserted ifsuch mark had not been registered." 15 U.S.C.
§1115(a).

                                                9
continuous use prior to 1996 Flood's acquisition of the marks does not necessarily entitle

Virginia Flood to priority over 1996 Flood.

       Of course, a trustee can lose ownership or priority over trademarks that are within the

bankruptcy estate. Even though a trademark and its associated goodwill may survive the

temporary cessation of business activities during the course of a bankruptcy, the trustee may

nevertheless, "by his actions or inaction[,] effect the demise" of the trademark or trade

name. Hough Mfg. Corp. v. Va. Metal Indus., Inc., 453 F. Supp. 496, 500 (E.D. Va. 1978)

(citing Merry Hull & Co., 243 F. Supp. at 50). This principle is the basis for Virginia

Flood's second theory of ownership. According to Virginia Flood, 1996 Flood did not

acquire the FLOOD marks from the bankruptcy estate because the estate had already

abandoned ownership of the marks through naked licensing. 4 Simply put, the trustee had

nothing to sell. Because the bankruptcy estate abandoned the FLOOD marks, Virginia

Flood claims that it now has priority ownership by virtue of its continuous use of the marks

since 1989.

       Abandonment by naked licensing occurs when a trademark owner licenses its

trademark but fails "to exercise appropriate control and supervision over its licensees."

Exxon Corp. v. Oxxford Clothes, Inc., 109 F.3d 1070, 1075 (5th Cir. 1997); see also

Boersma v. Executive Travel Club, Inc., 256 F. Supp. 289, 290 (D.D.C. 1966) (stating that


       4  The only theory of abandonment raised by Virginia Flood in its Motion for
Summary Judgment is naked licensing. All other theories, even if alluded to in the
Complaint, are therefore waived. See Grenier v. Cyanamid Plastics, Inc., 70 F.3d 667,678
(1 st Cir. 1995) ("Even an issue raised in the complaint but ignored at summary judgment
may be deemed waived."); Head Start Family Educ. Program, Inc. v. Coop. Educ. Servo
Agency 11,46 F.3d 629, 635 (7th Cir. 1995) (holding that an argument not raised by a party
in its motion for summary judgment is waived).

                                              10
"the owner of a registered mark may license its use to others so long as such agreements are

not merely naked license agreements"). The licensor, however, need not micromanage the

licensee. To the contrary, "[r]etention of a trademark requires only minimal quality

control." Ky. Fried Chicken Corp. v. Diversified Packaging Corp., 549 F.2d 368, 387 (5th

Cir. 1977). Because naked licensing is treated as an unintentional abandonment of the

trademark, "which triggers the loss of trademark rights against the world, anyone attempting

to show such abandonment via naked licensing faces a stringent burden of proof." Creative

Gifts, Inc. v. UFO, 235 F.3d 540, 548 (lOth Cir. 2000); see also Exxon Corp., 109 F.3d at

1075-76. The rationale for abandonment by naked licensing is rather straightforward: "If a

trademark owner allows licensees to depart from its quality standards, the public will be

misled, and the trademark will cease to have utility as an informational device. A trademark

owner who allows this to occur loses its right to use the mark." Ky. Fried Chicken, 549 F.2d

at 387.

          Typically, naked licensing is used as a shield by the licensee against infringement

claims brought by the licensor. See Exxon Corp., 109 F .3d at 1078 ("The naked licensing

defense has traditionally been used in the context of infringement claims brought by the

trademark owner .... "). Here, however, the licensee is using naked licensing as a sword to

pry ownership rights from the licensor. Indeed, Virginia Flood does not contend that the

oral agreement made by Crooks and Davis to allow Virginia Flood to use the FLOOD marks

was a naked license. Instead, it contends that the arrangement became a naked license in

September 1993, at the latest, when Crooks and Davis, and then the trustee, ceased

monitoring Virginia Flood's operations. From that point forward, says Virginia Flood, the


                                                11
licensor exercised absolutely no control over the quality of services performed by Virginia

Flood under the FLOOD trade name.

       Whatever the merits of this naked licensing argument, Virginia Flood is in no

position to make it. Virginia Flood's status as the licensee bars it from using the naked

licensing doctrine as a weapon to pry ownership of the FLOOD marks from 1996 Flood, the

successor-in-interest of the licensor 1984 Flood. "The licensee is estopped from claiming

any rights against the licensor which are inconsistent with the terms of the license. . .. He is

estopped from contesting the validity of the mark, ... or challenging the license agreement

as void or against public policy, e.g., because it granted a naked license." Creative Gifts,

235 F.3d at 548 (internal quotation marks omitted).5

       By entering into the license agreement, the licensee recognizes the licensor's
       ownership of the mark and by implication, covenants not to challenge the
       licensor's rights. This implied covenant also estops the licensee from
       claiming that the licensor abandoned his rights by failing to exercise adequate
       quality control during the terms of the license.

Westco Group, Inc. v. K.B. & Assocs., Inc., 128 F. Supp. 2d 1082, 1089 (N.D. Ohio 2001)

(internal quotation marks and emphasis omitted). Indeed, '''[t]he case for estoppel is

strongest when the licensee's challenge rests on its own conduct under the license, such as ..

. a claim of abandonment based on inadequate supervision of the licensee by the licensor. '"

       5 See also Pro!'l Golfers Ass 'n ofAm. v. Bankers Life & Cas. Co., 514 F.2d 665,671
(5th Cir. 1975) (noting that "a licensee is estopped to contest the validity of the licensor's
title during the course of the licensing arrangement"); Heaton Distrib. Co. v. Union Tank
Car Co., 387 F.2d 477,482 (8th Cir. 1967) ("Even in the absence of any proviso in the
contract not to contest the validity of the trademark or trade name, we think that the dealer,
in recognizing the manufacturer as the owner of the trademark or trade name under the
terms of the agreement, would be estopped to claim otherwise. "); E. G.L. Gem Lab Ltd. v.
Gem Quality Inst., Inc., 90 F. Supp. 2d 277, 292 (S.D.N.Y. 2000) (holding that the licensee
"is precluded from contending that the [marks] are invalid by virtue of his acceptance of a
sublicense to use them").

                                              12
Id. (quoting Restatement (Third) of Unfair Competition § 33 (1995) (emphasis omitted)).

The reason is clear: "[A] licensee claiming that its own license is a naked license essentially

seeks to benefit from its own misfeasance." Id. To make out a claim of naked licensing, the

licensee must show that the quality of its goods or services suffered due to the lack of

supervision by the licensor. "[B]y relying on its own ability to offer inferior or nonuniform

goods and services under the trademark or trade name, the licensee seeks to free itself of the

constraints imposed by the licensor's ownership of the trademark or trade name." Id. A

naked licensing claim is particularly self-serving (and contrary to the consuming public's

interests) when used, as it is here, as a sword against the licensor.

       The Court recognizes, of course, that licensee estoppel is an equitable defense. "[T]he

doctrine is not subject to rigid application. Instead, a court considering the doctrine's

application remains free to consider the particular circumstances of the case, including the

nature of the licensee's claim." Id. at 1090 (internal quotation marks and alterations

omitted). Here, the equities weigh in favor of applying licensee estoppel.

       First, as I have already mentioned, Virginia Flood seeks to employ the naked

licensing doctrine, not as a defense to 1996 Flood's infringement claims, but as an offensive

claim to transfer ownership of the marks from the licensor to the licensee based solely on the

licensee's allegations that it is not adequately supervised. The equitable considerations that

justify licensee estoppel are partiCUlarly relevant in this case given that Virginia Flood is the

only licensee. Had Virginia Flood pointed to other licensees the quality of whose services

had also declined due to inadequate control by 1996 Flood and its predecessors, the scales

might have tipped against licensee estoppel. "The case for applying the licensee estoppel



                                               13
doctrine is weak when the licensee asserts a lack of control by the licensor over other users."

Id. (internal quotation marks omitted and emphasis added). That is because a licensee loses

the value of its licensed trademark "[ w]hen a licensor fails to control the quality of goods or

services sold by other licensees." Id. Unfortunately for Virginia Flood, that is not the case

here. As the only licensee, Virginia Flood has complete control over the value of its license.

So long as it provides quality services on par with the licensor's services, the value of the

license will not diminish. Virginia Flood cannot claim that the license is void and that it now

has exclusive rights to the FLOOD marks because it has failed to maintain the quality of

services that customers have come to expect from the FLOOD name. The point of licensee

estoppel is to foreclose the sort of claim, like the one here, where the licensee blames the

licensor for the licensee's own failure to preserve the value of the license, and it is

particularly warranted where the claim is raised offensively to deprive the licensor of its

ownership of the licensed trademark.

       Second, although Virginia Flood's principals could have asserted their claim of

ownership over the FLOOD marks when the trustee proposed in October 1995 to sell the

marks to the Smileys, (Rinn Decl. [#37-3],-r 18-19), they did not do so. Instead, Haislip and

Seltzer challenged the sale, not on the basis that they owned the marks by virtue of naked

licensing, but on the basis that Crooks, Davis, and the Smileys had unlawfully diverted and

concealed estate assets to the detriment of creditors. (See id. ,-r 20 & Attachment B-12).

They even offered a bid to purchase the marks. (Id. ,-r 21 & Attachment B-12 ,-r,-r 9-10). To

say the least, it is curious that Haislip and Seltzer offered to pay for the very marks that they

now claim to have owned since September 1993, at the latest, when Crooks and Davis, and



                                               14
then the trustee, ceased exercising control over Virginia Flood. It is even more curious that

Haislip and Seltzer failed to even mention their claim of ownership at that time. As such,

Virginia Flood's utter failure to assert its ownership rights when afforded an obvious

opportunity to do so weighs decisively in favor of applying licensee estoppel to its claims

here. 6

                                        CONCLUSION

          Because 1996 Flood is the successor-in-interest of 1984 Flood, the original owner of

the FLOOD marks, and because Virginia Flood is barred by the doctrine of licensee

estoppel from asserting its naked licensing claim to obtain priority over the marks, 1996

Flood is entitled to summary judgment on all of Virginia Flood's claims. For the same

reasons, it is also entitled to summary judgment on Count 5 of its Counterclaim for a

declaration of its priority over Virginia Flood and of its exclusive right to use and register

the marks JOHN C. FLOOD and FLOOD. 7 Accordingly, Count 5 of 1996 Flood's


          Virginia Flood contends that 1996 Flood cannot seek equitable relief because it has
          6

"unclean hands." (Virginia Flood Parties' Reply to Defs.' Opp'n to PIs.' Mot. for Summ. J.
[#74] at 16). Virginia Flood points specifically to evidence that Crooks, Davis, and the
Smileys misappropriated assets from the bankruptcy estate. (Jd. at 17). Although it is true
that their unauthorized use of estate assets prompted the trustee to seek and obtain
appointment of a receiver, it is not altogether clear why that should foreclose 1996 Flood
from obtaining equitable relief now that it has purchased the marks from the trustee. That
the trustee decided to sell the marks to 1996 Flood, even over the same objections now
raised by Virginia Flood, weighs heavily against Virginia Flood's unclean hands argument.
        7 Because 1996 Flood requested relief only on Count 5 of its Counterclaim, the Court

reserves judgment as to the remaining counts. The Court notes, however, that even though
licensee estoppel forecloses Virginia Flood from using naked licensing as a sword, it does
not necessarily foreclose Virginia Flood from asserting naked licensing as an estoppel
defense against 1996 Flood's infringement and unfair competition counterclaims. See
Exxon Corp., 109 FJd at 1076 n.7 (noting that a licensee in a purported naked license may
"invoke the naked licensing defense as a form of estoppel"); Sheila's Shine Prods., Inc. v.
Sheila Shine, Inc., 486 F.2d 114, 124 (5th Cir. 1973) ("Failure to exercise such control and

                                               15
Renewed Motion for Partial Summary Judgment is GRANTED and Virginia Flood's

Motion for Summary Judgment is DENIED. An Order consistent with this Memorandum

Opinion is attached herewith.



                                                      ,
                                                 ~
                                                 United States District Judge




supervision for a significant period of time may estop the trademark owner from challenging
the use of the mark and business which the licensee has developed during the period of such
unsupervised use."). A word to the wise is sufficient.

                                            16